DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 3/4/21 to the restriction requirement of 1/4/21 has been received.  Applicant has elected Group II.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  
Claims 72-91 have been added by Applicant.
Claims 33, 34, and 72-91 are pending and are currently under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 34, 72-80, 84, 85, and 89-91 are rejected under 35 U.S.C. 103 as being unpatentable over Bodary et al (US 2003/0113764 A1; 6/19/03; 3/4/21 IDS) in view of Schlomann et al (JBC, 2002, 277(50): 48210-48219) and Fourie et al (JBC, 2003, 278(33): 30469-30477).

Bodary et al does not specifically teach assays for measuring metalloprotease activity and disintegrin activity.  However, these deficiencies are made up in the teachings of Schlomann et al and Fourie et al.
Schlomann et al teaches a method of determining whether an agent inhibits disintegrin activity of ADAM8 by performing an adhesion assay comprising contacting human cancer cells expressing ADAM8 with the agent, wherein inhibition of the disintegrin activity of ADAM8 on the surface of the cells results in a decrease in cell adhesion (Figure 6C, in particular). The agent of Schlomann et al is an anti-ADAM8 antibody (“a-DD” of Figure 6, in particular).
Fourie et al teaches a method of determining whether an agent inhibits metalloproteinase activity of ADAM8 by performing a CD23 cleavage assay comprising contacting human cancer cells expressing ADAM8 with the agent, wherein inhibition of metalloproteinase activity of ADAM8 expressed on the surface of the cells results in decreased CD23 cleavage (Figure 6, in particular). Human cancer cells of Fourie et al include HEK cells expressing ADAM8 (Figure 6, in particular).
One of ordinary skill in the art would have been motivated with an expectation to identify agents, including anti-ADAM8 antibodies and peptides of Bodary et al, for treating just any ADAM8-expressing tumors (as envisioned by Bodary et al) by performing a combined method comprising in vitro assaying the agents for ADAM8 specificity (as taught by Bodary et al), in vitro determining whether the agents (“agents” is equivalent to “a library of agents”)  in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention. 
Further, one of ordinary skill in the art would have been motivated with an expectation to perform an in vivo combined method comprising administering agents, optionally conjugated to a toxin, of the in vitro combined method identified as inhibiting ADAM8 activities to animal models comprising tumor cells expressing ADAM8 and determining whether the agents inhibit tumor growth and/or kill tumor cells in vivo because Bodary et al teaches inhibiting growth of tumor cells with an agent which inhibits the activity of ADAM8 polypeptide, Bodary et al teaches said agents conjugate to toxins, and agents that inhibit tumor growth would be therapeutically beneficial.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
s 33, 34, 72-80, 82, 84, 85, 87, and 89-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodary et al (US 2003/0113764 A1; 6/19/03; 3/4/21 IDS) in view of Schlomann et al (JBC, 2002, 277(50): 48210-48219) and Fourie et al (JBC, 2003, 278(33): 30469-30477) as applied to claims 33, 34, 72-80, 84, 85, and 89-91 above, and further in view of Ishikawa et al (Clinical Cancer Research, 2004, 10: 8363-8370; 3/4/21 IDS).
Combined teachings of Bodary et al, Schlomann et al, and Fourie et al are discussed above.
Bodary et al, Schlomann et al, and Fourie et al do not specifically teach an assay to measure migration or detecting metastases.  However, these deficiencies are made up in the teachings of Ishikawa et al.
Ishikawa et al teaches enhancing cellular migration as an activity of ADAM8 and an assay to measure said activity wherein ADAM8 increases cell migration (Figure 4, in particular). Ishikawa et al further teaches ADAM8 is more common in distant organ metastases than those in earlier stage disease (last line on page 8368, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to perform the in vitro combined method of Bodary et al, Schlomann et al, and Fourie et al wherein the migration assay of Ishikawa et al is performed on cells of the combined method in the presence and absence of the agents for treating ADAM8-expressing tumors because Ishikawa et al teaches migration is an activity of ADAM8 and the migration assay of Ishikawa et al measures an activity of ADAM8 that may be inhibited by the agents and Bodary et al teaches agents for treating ADAM8-expressing tumors are to inhibit ADAM8 activity.  

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
Claims 33, 34, 72-80, 82, 84-87, and 89-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodary et al (US 2003/0113764 A1; 6/19/03; 3/4/21 IDS) in view of Schlomann et al (JBC, 2002, 277(50): 48210-48219), Fourie et al (JBC, 2003, 278(33): 30469-30477), and Ishikawa et al (Clinical Cancer Research, 2004, 10: 8363-8370; 3/4/21 IDS) as applied to claims 33, 34, 72-80, 82, 84, 85, 87, and 89-91 above, and further in view of Steeg (Nature Medicine, 2006, 12(8): 895-904; 3/4/21 IDS).
Combined teachings of Bodary et al, Schlomann et al, Fourie et al, and Ishikawa et al are discussed above.  
Bodary et al, Schlomann et al, Fourie et al, and Ishikawa et al does not specifically teach detecting circulating tumor cells.  However, these deficiencies are made up in the teachings of Steeg.
Steeg teaches metastases occurs by tumor cells invading into the circulation (Figure 1, in particular).
.     
    
Claim Rejections - 35 USC § 103
Claims 33, 34, 72-81, 84, 85, and 89-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodary et al (US 2003/0113764 A1; 6/19/03; 3/4/21 IDS) in view of Schlomann et al (JBC, 2002, 277(50): 48210-48219) and Fourie et al (JBC, 2003, 278(33): 30469-30477) as applied to claims 33, 34, 72-80, 84, 85, and 89-91 above, and further in view of Guaiquil et al (J Mol Med, 2010, 88: 497-505).
Combined teachings of Bodary et al, Schlomann et al, and Fourie et al are discussed above.
Bodary et al, Schlomann et al, and Fourie et al do not specifically teach an assay to assess levels of released angiogenic factors in cell media. However, these deficiencies are made up in the teachings of Guaiquil et al.
Guaiquil et al teaches releasing factors, including the angiogenic factor Flt-1, in cell media as an activity of ADAM8 and an assay for assessing levels of the factors (Figure 4, in particular).

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.    

Claim Objections
Claim 83 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/             Primary Examiner, Art Unit 1642